DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a control system for a switch of a voltage converter, wherein the control system comprises a microcontroller and a driver, wherein 
the driver configured to: 
receive the commands supplied by the microcontroller and a disable command, the disable command being either a partial disable command, a total disable command, or a software disable command, 
evaluate both the commands supplied from the microcontroller and the disable command, and, based upon the evaluation, generate an output command signal, 
wherein the output command signal selectively causes the rotating electrical machine to operate in an active mode or disables the rotating electrical machine, the active mode being one of a motor mode, an alternator mode, or a degraded alternator mode, and
while the driver is receiving the disable command, supply the output command signal to the switch independently of the commands received from the microcontroller such that the rotating electrical machine operates in the degraded alternator mode or is disabled, 
wherein the accidental starting detection device detects when the transferred mode request received on the input pin indicates [[a]] the motor mode even though the initial mode request received by the microcontroller indicates the alternator mode, and, in this case, to send the disable command to the driver, 
wherein the disable command sent by the accidental starting detection device is the partial disable command, and 
wherein the driver is configured to receive the partial disable command, based upon which the driver operates in the degraded alternator mode.
Claims 4-12 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 2010/0274425 A1 to Ranier et al. discloses a motor control system which comprises at least one rotary electrical machine, power circuits, energy conversion circuits connected to an energy storage device, a first circuit to control the power circuits on the basis of diagnostic signals which are representative of a state of functioning of the system, and a second circuit to control the energy conversion circuits. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846